Exhibit 10.2

 

 

 

COLONY FINANCIAL, INC.

2011 EQUITY INCENTIVE PLAN

(AS AMENDED AND RESTATED MARCH 6, 2012)

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   1.        PURPOSE      1    2.        DEFINITIONS      1    3.
       ADMINISTRATION OF THE PLAN      8       3.1.         Board.      8      
3.2.         Committee.      8       3.3.         Terms of Awards.      9      
3.4.         Forfeiture; Recoupment.      9       3.5.         No Repricing.   
  10       3.6.         Deferral Arrangement.      11       3.7.         No
Liability.      11       3.8.         Stock Issuance/Book-Entry.      11    4.
       STOCK SUBJECT TO THE PLAN      11       4.1.         Number of Shares of
Stock Available for Awards.      11       4.2.         Adjustments in Authorized
Shares of Stock.      11       4.3.         Share Usage.      12    5.   
    EFFECTIVE DATE, DURATION AND AMENDMENTS      12       5.1.         Effective
Date.      12       5.2.         Term.      12       5.3.         Amendment and
Termination of the Plan.      12    6.        AWARD ELIGIBILITY AND LIMITATIONS
     13       6.1.         Service Providers and Other Persons.      13      
6.2.         Limitation on Shares of Stock Subject to Awards and Cash Awards.   
  13       6.3.         Stand-Alone, Additional, Tandem and Substitute Awards.
     13    7.        AWARD AGREEMENT      13    8.        TERMS AND CONDITIONS
OF OPTIONS      14       8.1.         Option Price.      14       8.2.
        Vesting.      14       8.3.         Term.      14       8.4.
        Termination of Service.      14       8.5.         Limitations on
Exercise of Option.      14       8.6.         Method of Exercise.      15      
8.7.         Rights of Holders of Options.      15       8.8.         Delivery
of Stock Certificates.      15       8.9.         Transferability of Options.   
  15       8.10.       Family Transfers.      15       8.11.       Limitations
on Incentive Stock Options.      16       8.12.       Notice of Disqualifying
Disposition.      16    9.        TERMS AND CONDITIONS OF STOCK APPRECIATION
RIGHTS      16       9.1.         Right to Payment and Grant Price.      16   
   9.2.         Other Terms.      16       9.3.         Term.      17   

 

- i -



--------------------------------------------------------------------------------

   9.4.         Transferability of SARS.      17       9.5.         Family
Transfers.      17    10.        TERMS AND CONDITIONS OF RESTRICTED STOCK AND
STOCK UNITS      17       10.1.         Grant of Restricted Stock or Stock
Units.      17       10.2.         Restrictions.      18       10.3.
        Registration; Restricted Stock Certificates.      18       10.4.
        Rights of Holders of Restricted Stock.      18       10.5.
        Rights of Holders of Stock Units.      18               10.5.1.
        Voting and Dividend Rights.      18               10.5.2.
        Creditor’s Rights.      19       10.6.         Termination of Service.
     19       10.7.         Purchase of Restricted Stock and Shares of Stock
Subject to Stock Units.      19       10.8.         Delivery of Shares of Stock.
     19    11.        TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS AND
OTHER EQUITY-BASED AWARDS      20    12.        FORM OF PAYMENT FOR OPTIONS AND
RESTRICTED STOCK      20       12.1.         General Rule.      20       12.2.
        Surrender of Shares of Stock.      20       12.3.         Cashless
Exercise.      21       12.4.         Other Forms of Payment.      21    13.   
    TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS      21       13.1.
        Dividend Equivalent Rights.      21       13.2.         Termination of
Service.      22    14.        TERMS AND CONDITIONS OF PERFORMANCE AWARDS AND
ANNUAL INCENTIVE AWARDS      22       14.1.         Grant of Performance Awards
and Annual Incentive Awards.      22       14.2.         Value of Performance
Awards and Annual Incentive Awards.      22       14.3.         Earning of
Performance Awards and Annual Incentive Awards.      22       14.4.         Form
and Timing of Payment of Performance Awards and Annual Incentive Awards.      22
      14.5.         Performance Conditions.      23       14.6.
        Performance Awards or Annual Incentive Awards Granted to Designated
Covered Employees.      23               14.6.1.         Performance Goals
Generally.      23               14.6.2.         Timing For Establishing
Performance Goals.      23               14.6.3.         Settlement of Awards;
Other Terms.      23               14.6.4.         Performance Measures.      24
              14.6.5.         Evaluation of Performance.      25      
        14.6.6.         Adjustment of Performance-Based Compensation.      25   
           14.6.7.         Board Discretion.      25       14.7.         Status
of Awards Under Code Section 162(m).      26    15.        TERMS AND CONDITIONS
OF LONG-TERM INCENTIVE UNITS      26   

 

- ii -



--------------------------------------------------------------------------------

   15.1.         Vesting.      26    16.        PARACHUTE LIMITATIONS      26   
17.        REQUIREMENTS OF LAW      27       17.1.         General.      27   
   17.2.         Rule 16b-3.      28    18.        EFFECT OF CHANGES IN
CAPITALIZATION      28       18.1.         Changes in Stock.      28       18.2.
        Reorganization in Which the Company Is the Surviving Entity Which Does
not Constitute a Change in Control.      29       18.3.         Change in
Control in which Awards are not Assumed.      29       18.4.         Change in
Control in which Awards are Assumed.      30       18.5.         Adjustments.   
  30       18.6.         No Limitations on Company.      31    19.   
    GENERAL PROVISIONS      31       19.1.         Disclaimer of Rights.      31
      19.2.         Nonexclusivity of the Plan.      31       19.3.
        Withholding Taxes.      32       19.4.         Captions.      32      
19.5.         Other Provisions.      32       19.6.         Number and Gender.
     33       19.7.         Severability.      33       19.8.         Governing
Law.      33       19.9.         Section 409A of the Code.      33   

 

 

- iii -



--------------------------------------------------------------------------------

COLONY FINANCIAL, INC.

2011 EQUITY INCENTIVE PLAN

(AS AMENDED AND RESTATED MARCH 6, 2012)

Colony Financial, Inc., a Maryland corporation (the “Company”), sets forth
herein the terms of its 2011 Equity Incentive Plan, as amended and restated on
March 6, 2012 (the “Plan”), as follows:

 

1. PURPOSE

This Plan is intended to (a) provide incentive to eligible persons to stimulate
their efforts towards the success of the Company and to operate and manage its
business in a manner that will provide for the long term growth and
profitability of the Company; and (b) provide a means of obtaining, rewarding
and retaining key personnel of the Company and the Manager and affiliates of the
Manager. To this end, the Plan provides for the grant of stock options, stock
appreciation rights, restricted stock, unrestricted stock, stock units
(including deferred stock units), dividend equivalent rights, long-term
incentive units and cash bonus awards. Any of these awards may, but need not, be
made as performance incentives to reward attainment of annual or long-term
performance goals in accordance with the terms hereof. Stock options granted
under the Plan may be non-qualified stock options or incentive stock options, as
provided herein.

 

2. DEFINITIONS

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:

2.1 “Affiliate” means, with respect to the Company or the Manager, respectively,
any company or other trade or business that controls, is controlled by or is
under common control with the Company or the Manager within the meaning of Rule
405 of Regulation C under the Securities Act, including, without limitation, any
Subsidiary. For purposes of granting stock options or stock appreciation rights,
an entity may not be considered an Affiliate of the Company or the Manager,
respectively, unless the Company or the Manager holds a “controlling interest”
in such entity, where the term “controlling interest” has the same meaning as
provided in Treasury Regulation Section 1.414(c)-2(b)(2)(i), provided that the
language “at least 50 percent” is used instead of “at least 80 percent” and,
provided further, that where granting of stock options or stock appreciation
rights is based upon a legitimate business criteria, the language “at least 20
percent” is used instead of “at least 80 percent” each place it appears in
Treasury Regulation Section 1.414(c)-2(b)(2)(i).

2.2 “Annual Incentive Award” means an Award, denominated in cash, made subject
to attainment of performance goals (as described in Section 14) over a
Performance Period of up to one year (the Company’s fiscal year, unless
otherwise specified by the Board).

2.3 “Applicable Entity” means the Company, its Affiliates or the Manager and its
Affiliates.



--------------------------------------------------------------------------------

2.4 “Applicable Laws” means the legal requirements relating to the Plan and the
Awards under applicable provisions of the corporate, securities, tax and other
laws, rules, regulations and government orders, and the rules of any applicable
stock exchange or national market system, of any jurisdiction applicable to
Awards granted to residents therein.

2.5 “Award” means a grant of an Option, Stock Appreciation Right, Restricted
Stock, Unrestricted Stock, Stock Units, Dividend Equivalent Right, Performance
Award, Annual Incentive Award, LTIP Unit, or Other Equity-Based Award under the
Plan.

2.6 “Award Agreement” means the agreement between the Company and a Grantee that
evidences and sets out the terms and conditions of an Award.

2.7 “Benefit Arrangement” shall have the meaning set forth in Section 15.

2.8 “Board” means the Board of Directors of the Company.

2.9 “Cause” means, with respect to any Grantee, as determined by the Board and
unless otherwise provided in an applicable agreement between such Grantee and
the Applicable Entity (a) repeated violations by such Grantee of such Grantee’s
obligations to the Applicable Entity (other than as a result of incapacity due
to physical or mental illness) which are demonstrably willful and deliberate on
such Grantee’s part, which are committed in bad faith or without reasonable
belief that such violations are in the best interests of the Applicable Entity
and which are not remedied within a reasonable period of time after such
Grantee’s receipt of written notice from the Company specifying such violations,
(b) the conviction of such Grantee of a felony involving an act of dishonesty
intended to result in substantial personal enrichment of such Grantee at the
expense of the Applicable Entity or (c) prior to a Change in Control, such other
events as shall be determined by the Board, in its sole discretion. Any
determination by the Board whether an event constituting Cause shall have
occurred shall be final, binding and conclusive.

2.10 “Change in Control” means:

(1) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of more than fifty percent
(50%) of either (i) the then outstanding shares of common stock, par value $0.01
per share, of the Company (the “Outstanding Company Stock”) or (ii) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (1), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition by the Company; (ii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation or
trust controlled by the Company; and (iii) any acquisition by any entity
pursuant to a transaction which complies with clauses (i), (ii) and (iii) of
subsection (3) of this Section 2.10; or

 

- 2 -



--------------------------------------------------------------------------------

(2) Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

(3) Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Company Stock and Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than fifty percent (50%) of,
respectively, the then outstanding common shares and the combined voting power
of the then outstanding voting securities entitled to vote generally in the
election of directors, as the case may be, of the entity resulting from such
Business Combination (including, without limitation, a corporation that as a
result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership, immediately prior to such
Business Combination of the Outstanding Company Stock and Outstanding Company
Voting Securities, as the case may be, and (ii) no Person (excluding any
corporation or trust resulting from such Business Combination or any employee
benefit plan (or related trust) of the Company or such corporation or trust
resulting from such Business Combination) beneficially owns, directly or
indirectly, thirty-five percent (35%) or more of the then outstanding shares of
the corporation or trust resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation or trust except to the extent that such ownership existed prior to
the Business Combination and (iii) at least a majority of the members of the
board of directors of the corporation or trust resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

(4) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company and consummation of such transaction.

2.11 “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.

2.12 “Committee” means a committee of, and designated from time to time by
resolution of, the Board, which shall be constituted as provided in Section 3.2
(or, if no Committee has been designated, the Board itself).

2.13 “Company” means Colony Financial, Inc., a Maryland corporation.

 

- 3 -



--------------------------------------------------------------------------------

2.14 “Covered Employee” means a Grantee who is a covered employee within the
meaning of Code Section 162(m)(3).

2.15 “Determination Date” means the Grant Date or such other date as of which
the Fair Market Value of a share of Stock is required to be established for
purposes of the Plan.

2.16 “Disability” means the Grantee is unable to perform each of the essential
duties of such Grantee’s position by reason of a medically determinable physical
or mental impairment which is potentially permanent in character or which can be
expected to last for a continuous period of not less than 12 months; provided,
however, that, with respect to rules regarding expiration of an Incentive Stock
Option following termination of the Grantee’s Service, Disability shall mean the
Grantee is unable to engage in any substantial gainful activity by reason of a
medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous
period of not less than 12 months.

2.17 “Dividend Equivalent Right” means a right, granted to a Grantee under
Section 13, to receive cash, Stock, other Awards or other property equal in
value to dividends paid with respect to a specified number of shares of Stock,
or other periodic payments.

2.18 “Effective Date” means May 2, 2011, the date the Plan was approved by the
common stockholders of the Company. With respect to this amendment and
restatement of the Plan, the Effective Date shall mean March 6, 2012, the date
this amendment and restatement of the Plan was approved by the Board.

2.19 “Exchange Act” means the Securities Exchange Act of 1934, as now in effect
or as hereafter amended.

2.20 “Fair Market Value” means the fair market value of a share of Stock for
purposes of the Plan, which shall be determined as of any Determination Date as
follows:

(a) If on such Determination Date the shares of Stock are listed on a Stock
Exchange, or are publicly traded on another established securities market (a
“Securities Market”), the Fair Market Value of a share of Stock shall be the
closing price of the Stock as reported on such Stock Exchange or such Securities
Market (provided that, if there is more than one such Stock Exchange or
Securities Market, the Committee shall designate the appropriate Stock Exchange
or Securities Market for purposes of the Fair Market Value determination). If
there is no such reported closing price on such Determination Date, the Fair
Market Value of a share of Stock shall be the closing price of the Stock on the
next trading day on which any sale of Stock shall have been reported on such
Stock Exchange or such Securities Market.

(b) If on such Determination Date the shares of Stock are not listed on a Stock
Exchange or publicly traded on a Securities Market, the Fair Market Value of a
share of Stock shall be the value of the Stock as determined by the Committee by
the reasonable application of a reasonable valuation method, in a manner
consistent with Code Section 409A.

 

- 4 -



--------------------------------------------------------------------------------

Notwithstanding this Section 2.20 or Section 19.3, for purposes of determining
taxable income and the amount of the related tax withholding obligation pursuant
to Section 19.3, the Fair Market Value will be determined by the Company using
any reasonable method; provided, further, that for any shares of Stock subject
to an Award that are sold by or on behalf of a Grantee on the same date on which
such shares of Stock may first be sold pursuant to the terms of the related
Award Agreement, the Fair Market Value of such shares of Stock shall be the sale
price of such shares of Stock on such date (or if sales of such shares of Stock
are effectuated at more than one sale price, the weighted average sale price of
such shares of Stock on such date).

2.21 “Family Member” means a person who is a spouse, former spouse, child,
stepchild, grandchild, parent, stepparent, grandparent, niece, nephew,
mother-in-law, father-in-law, son-in-law, daughter-in-law, brother, sister,
brother-in-law, or sister-in-law, including adoptive relationships, of the
Grantee, any person sharing the Grantee’s household (other than a tenant or
employee), a trust in which any one or more of these persons have more than
fifty percent (50%) of the beneficial interest, a foundation in which any one or
more of these persons (or the Grantee) control the management of assets, and any
other entity in which one or more of these persons (or the Grantee) own more
than fifty percent (50%) of the voting interests.

2.22 “Grant Date” means, as determined by the Board, the latest to occur of
(i) the date as of which the Company completes the corporate action constituting
the Award, (ii) the date on which the recipient of an Award first becomes
eligible to receive an Award under Section 6, or (iii) such other date as may be
specified by the Board.

2.23 “Grantee” means a person who receives or holds an Award under the Plan.

2.24 “Incentive Stock Option” means an “incentive stock option” within the
meaning of Code Section 422, or the corresponding provision of any subsequently
enacted tax statute, as amended from time to time.

2.25 “Long-Term Incentive Unit” or “LTIP Unit” means an Award under Section 15
of an interest in the operating partnership affiliated with the Company, if any.

2.26 “Manager” means Colony Financial Manager, LLC, or any successor or
replacement entity, if any, providing management services to the Company.

2.27 “Non-qualified Stock Option” means an Option that is not an Incentive Stock
Option.

2.28 “Option” means an option to purchase one or more shares of Stock pursuant
to the Plan.

2.29 “Option Price” means the exercise price for each share of Stock subject to
an Option.

2.30 “Other Agreement” shall have the meaning set forth in Section 15.

2.31 “Other Equity-Based Award” means a right or other interest that may be
denominated or payable in, valued in whole or in part by reference to, or
otherwise based on, or

 

- 5 -



--------------------------------------------------------------------------------

related to, Stock, other than an Option, Stock Appreciation Right, Restricted
Stock, Unrestricted Stock, Stock Units, Dividend Equivalent Right, LTIP Unit,
Performance Award, or Annual Incentive Award.

2.32 “Outside Director” means a member of the Board who is not an officer or
employee of the Company.

2.33 “Performance Award” means an Award made subject to the attainment of
performance goals (as described in Section 14) over a Performance Period of up
to ten (10) years.

2.34 “Performance-Based Compensation” means compensation under an Award that is
intended to satisfy the requirements of Code Section 162(m) for “qualified
performance-based compensation” paid to Covered Employees. Notwithstanding the
foregoing, nothing in the Plan shall be construed to mean that an Award which
does not satisfy the requirements for “qualified performance-based compensation”
under Code Section 162(m) does not constitute performance-based compensation for
other purposes, including for purposes of Code Section 409A.

2.35 “Performance Measures” means measures as described in Section 14 on which
the performance goals are based and which have been approved by the Company’s
stockholders pursuant to the Plan in order to qualify Awards as
Performance-Based Compensation.

2.36 “Performance Period” means the period of time during which the performance
goals must be met in order to determine the degree of payout and/or vesting with
respect to an Award.

2.37 “Plan” means this Colony Financial, Inc. 2011 Equity Incentive Plan, as
amended and restated March 6, 2012.

2.38 “Purchase Price” means the purchase price for each share of Stock pursuant
to a grant of Restricted Stock, Stock Units or Unrestricted Stock.

2.39 “Reporting Person” means a person who is required to file reports under
Section 16(a) of the Exchange Act.

2.40 “Restricted Stock” means shares of Stock, awarded to a Grantee pursuant to
Section 10.

2.41 “SAR Exercise Price” means the per share exercise price of a SAR granted to
a Grantee under Section 9.

2.42 “Securities Act” means the Securities Act of 1933, as now in effect or as
hereafter amended.

2.43 “Service” means service as a Service Provider to any Applicable Entity.
Unless otherwise stated in the applicable Award Agreement, a Grantee’s change in
position or duties shall not result in interrupted or terminated Service, so
long as such Grantee continues to be a Service Provider to any Applicable
Entity. Subject to the preceding sentence, whether a

 

- 6 -



--------------------------------------------------------------------------------

termination of Service shall have occurred for purposes of the Plan shall be
determined by the Board, which determination shall be final, binding and
conclusive. Notwithstanding any other provision to the contrary, for any
individual providing services solely as a director, only service to the Company
or any of its Subsidiaries constitutes Service. If the Service Provider’s
employment or other service relationship is with an Affiliate of the Company or
the Manager and that entity ceases to be an Affiliate of the Company or the
Manager, a termination of Service shall be deemed to have occurred when the
entity ceases to be an Affiliate of the Company or the Manager unless the
Service Provider transfers his or her employment or other service relationship
to the Company or the Manager or their remaining Affiliates.

2.44 “Service Provider” means the Manager or an employee, officer, director, or
a consultant or adviser (who is a natural person) providing services to an
Applicable Entity.

2.45 “Stock” means the common stock, par value $0.01 per share, of the Company.

2.46 “Stock Appreciation Right” or “SAR” means a right granted to a Grantee
under Section 9.

2.47 “Stock Exchange” means the New York Stock Exchange or another established
national or regional stock exchange.

2.48 “Stock Unit” means a bookkeeping entry representing the equivalent of one
share of Stock awarded to a Grantee pursuant to Section 10.

2.49 “Subsidiary” means any “subsidiary corporation” of the Company or Manager
within the meaning of Code Section 424(f).

2.50 “Substitute Award” means an Award granted upon assumption of, or in
substitution for, outstanding awards previously granted by a company or other
entity acquired by the Company or an Affiliate or with which the Company or an
Affiliate combines.

2.51 “Ten Percent Stockholder” means an individual who owns more than ten
percent (10%) of the total combined voting power of all classes of outstanding
voting securities of the Company, its parent or any of its Subsidiaries. In
determining stock ownership, the attribution rules of Code Section 424(d) shall
be applied.

2.52 “Unrestricted Stock” shall have the meaning set forth in Section 11.

Unless the context otherwise requires, all references in the Plan to “including”
shall mean “including without limitation.”

References in the Plan to any Code Section shall be deemed to include, as
applicable, regulations promulgated under such Code Section.

 

- 7 -



--------------------------------------------------------------------------------

3. ADMINISTRATION OF THE PLAN

3.1. Board.

The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s certificate of incorporation
and by-laws and Applicable Laws. The Board shall have full power and authority
to take all actions and to make all determinations required or provided for
under the Plan, any Award or any Award Agreement, and shall have full power and
authority to take all such other actions and make all such other determinations
not inconsistent with the specific terms and provisions of the Plan that the
Board deems to be necessary or appropriate to the administration of the Plan,
any Award or any Award Agreement. All such actions and determinations shall be
by the affirmative vote of a majority of the members of the Board present at a
meeting at which a quorum is present or by unanimous consent of the Board
executed in writing in accordance with the Company’s certificate of
incorporation and by-laws and Applicable Laws. The interpretation and
construction by the Board of any provision of the Plan, any Award or any Award
Agreement shall be final, binding and conclusive.

3.2. Committee.

The Board from time to time may delegate to the Committee such powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 above and other applicable provisions, as the Board shall
determine, consistent with the certificate of incorporation and by-laws of the
Company and Applicable Laws.

(i) Except as provided in Subsection (ii) and except as the Board may otherwise
determine, the Committee, if any, appointed by the Board to administer the Plan
shall consist of two or more Outside Directors of the Company who: (a) qualify
as “outside directors” within the meaning of Section 162(m) of the Code and who
(b) meet such other requirements as may be established from time to time by the
Securities and Exchange Commission for plans intended to qualify for exemption
under Rule 16b-3 (or its successor) under the Exchange Act and who (c) comply
with the independence requirements of the stock exchange on which the Stock is
listed.

(ii) The Board may also appoint one or more separate committees of the Board,
each composed of one or more directors of the Company who need not be Outside
Directors, who may administer the Plan with respect to employees or other
Service Providers who are not executive officers (as defined under Rule 3b-7 of
the Exchange Act) or directors of the Company, may grant Awards under the Plan
to such employees or other Service Providers, and may determine all terms of
such Awards, subject to the requirements of Code Section 162(m), Rule 16b-3 and
the rules of the stock exchange on which the Stock is listed.

In the event that the Plan, any Award or any Award Agreement entered into
hereunder provides for any action to be taken by or determination to be made by
the Board, such action may be taken or such determination may be made by a
Committee if the power and authority to do so has been delegated (and such
delegated authority has not been revoked) to such Committee by the

 

- 8 -



--------------------------------------------------------------------------------

Board as provided for in this Section. Unless otherwise expressly determined by
the Board, any such action or determination by the Committee shall be final,
binding and conclusive. To the extent permitted by law, the Committee may
delegate its authority under the Plan to a member of the Board, provided, that
such member of the Board to whom the Committee delegates authority under the
Plan must be an Outside Director who satisfies the requirements of Subsection
(i)(a)-(c) of this Section 3.2.

3.3. Terms of Awards.

Subject to the other terms and conditions of the Plan, the Board shall have full
and final authority to:

(i) designate Grantees;

(ii) determine the type or types of Awards to be made to a Grantee;

(iii) determine the number of shares of Stock to be subject to an Award;

(iv) establish the terms and conditions of each Award (including, but not
limited to, the exercise price of any Option, the nature and duration of any
restriction or condition (or provision for lapse thereof) relating to the
vesting, exercise, transfer, or forfeiture of an Award or the shares of Stock
subject thereto, the treatment of an Award in the event of a Change in Control,
and any terms or conditions that may be necessary to qualify Options as
Incentive Stock Options);

(v) prescribe the form of each Award Agreement evidencing an Award; and

(vi) amend, modify, or reprice the terms of any outstanding Award subject to the
restrictions of Section 3.5. Such authority specifically includes the authority,
in order to effectuate the purposes of the Plan but without amending the Plan,
to make or modify Awards to eligible individuals who are foreign nationals or
are individuals who are employed outside the United States to recognize
differences in local law, tax policy, or custom. Notwithstanding the foregoing,
no amendment, modification or supplement of any Award shall, without the consent
of the Grantee, impair the Grantee’s rights under such Award.

3.4. Forfeiture; Recoupment.

The Company may reserve the right in an Award Agreement to cause a forfeiture of
the gain realized by a Grantee with respect to an Award thereunder on account of
actions taken by, or failed to be taken by, such Grantee in violation or breach
of or in conflict with any (a) employment agreement, (b) non-competition
agreement, (c) agreement prohibiting solicitation of employees or clients of the
Company or any Affiliate, (d) confidentiality obligation with respect to the
Company or any Affiliate, (e) secondment agreement, or (f) other agreement, as
and to the extent specified in such Award Agreement. The Company may annul an
outstanding Award if the Grantee thereof is an employee and is terminated for
Cause as defined in the Plan or the

 

- 9 -



--------------------------------------------------------------------------------

applicable Award Agreement or for “cause” as defined in any other agreement
between the Applicable Entity and such Grantee, as applicable.

Any Award granted pursuant to the Plan is subject to mandatory repayment by the
Grantee to the Company to the extent the Grantee is or in the future becomes
subject to any Company “clawback” or recoupment policy that requires the
repayment by the Grantee to the Company of compensation paid by the Company to
the Grantee in the event that the Grantee fails to comply with, or violates, the
terms or requirements of such policy. Such policy may authorize the Company to
recover from a Grantee incentive-based compensation (including Options awarded
as compensation) awarded to or received by such Grantee during a period of up to
three (3) years, as determined by the Committee, preceding the date on which the
Company is required to prepare an accounting restatement due to material
noncompliance by the Company, as a result of misconduct, with any financial
reporting requirement under the federal securities laws.

Furthermore, if the Company is required to prepare an accounting restatement due
to the material noncompliance of the Company, as a result of misconduct, with
any financial reporting requirement under the federal securities laws, and any
Award Agreement so provides, any Grantee of an Award under such Award Agreement
who knowingly engaged in such misconduct, was grossly negligent in engaging in
such misconduct, knowingly failed to prevent such misconduct or was grossly
negligent in failing to prevent such misconduct, shall reimburse the Company the
amount of any payment in settlement of an Award earned or accrued during the
12-month period following the first public issuance or filing with the United
States Securities and Exchange Commission (whichever first occurred) of the
financial document that contained information affected by such material
noncompliance.

Notwithstanding any other provision of the Plan or any provision of any Award
Agreement, if the Company is required to prepare an accounting restatement, then
Grantees shall forfeit any cash or Stock received in connection with an Award
(or an amount equal to the Fair Market Value of such Stock on the date of
delivery if the Grantee no longer holds the shares of Stock) if pursuant to the
terms of the Award Agreement for such Award, the amount of the Award earned or
the vesting in the Award was explicitly based on the achievement of
pre-established performance goals set forth in the Award Agreement (including
earnings, gains, or other performance goals) that are later determined, as a
result of the accounting restatement, not to have been achieved.

3.5. No Repricing.

Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, distribution (whether in the
form of cash, shares of Stock, other securities or other property), stock split,
extraordinary cash dividend, recapitalization, change in control,
reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of shares of Stock or other securities or similar
transaction), the Company may not, without obtaining stockholder approval:
(a) amend the terms of outstanding Options or SARs to reduce the exercise price
of such outstanding Options or SARs; (b) cancel outstanding Options or SARs in
exchange for or substitution of Options or SARs with an exercise price that is
less than the exercise price of the original Options or SARs;

 

- 10 -



--------------------------------------------------------------------------------

or (c) cancel outstanding Options or SARs with an exercise price below the
current stock price in exchange for cash or other securities.

3.6. Deferral Arrangement.

The Board may permit or require the deferral of any award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish, which may include provisions for the payment or crediting of
interest or Dividend Equivalent Rights and, in connection therewith, provisions
for converting such credits into Stock Units and for restricting deferrals to
comply with hardship distribution rules affecting tax-qualified retirement plans
subject to Code Section 401(k)(2)(B)(IV), provided that no Dividend Equivalent
Rights may be granted in connection with, or related to, an Award of Options or
SARs. Any such deferrals shall be made in a manner that complies with Code
Section 409A.

3.7. No Liability.

No member of the Board or the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Award or Award
Agreement.

3.8. Stock Issuance/Book-Entry.

Notwithstanding any provision of the Plan to the contrary, the issuance of the
shares of Stock under the Plan may be evidenced in such a manner as the Board,
in its discretion, deems appropriate, including, without limitation, book-entry
or direct registration or the issuance of one or more share certificates.

 

4. STOCK SUBJECT TO THE PLAN

4.1. Number of Shares of Stock Available for Awards.

Subject to adjustment as provided in Section 18, the number of shares of Stock
available for issuance under the Plan shall be one million six hundred thousand
(1,600,000). Subject to adjustment as provided in Section 18, the number of
shares of Stock available for issuance as Incentive Stock Options shall be one
million six hundred thousand (1,600,000). Shares of Stock issued or to be issued
under the Plan shall be authorized but unissued shares or treasury Shares or any
combination of the foregoing, as may be determined from time to time by the
Board or by the Committee.

4.2. Adjustments in Authorized Shares of Stock.

The Board shall have the right to substitute or assume Awards in connection with
mergers, reorganizations, separations, or other transactions to which Code
Section 424(a) applies. The number of shares of Stock reserved pursuant to
Section 4 shall be increased by the corresponding number of awards assumed, and
in the case of a substitution, by the net increase in the number of shares of
Stock subject to awards before and after substitution. Available shares under a
shareholder approved plan of an acquired company (as appropriately adjusted to
reflect the transaction) may be used for Awards under the Plan and do not reduce
the number of shares of

 

- 11 -



--------------------------------------------------------------------------------

Stock available under the Plan, subject to applicable stock exchange
requirements.

4.3. Share Usage.

Shares of Stock covered by an Award shall be counted as used as of the Grant
Date. Any shares of Stock that are subject to Awards shall be counted against
the limit set forth in Section 4.1 as one (1) share of Stock for every one
(1) share of Stock subject to an Award. With respect to SARs, the number of
shares of Stock subject to an award of SARs will be counted against the
aggregate number of shares of Stock available for issuance under the Plan
regardless of the number of shares of Stock actually issued to settle the SAR
upon exercise. If any shares of Stock covered by an Award granted under the Plan
are not purchased or are forfeited or expire, or if an Award otherwise
terminates without delivery of any shares of Stock subject thereto, then the
number of shares of Stock counted against the aggregate number of shares of
Stock available under the Plan with respect to such Award shall, to the extent
of any such forfeiture, termination or expiration, again be available for making
Awards under the Plan in the same amount as such shares of Stock were counted
against the limit set forth in Section 4.1. The number of shares of Stock
available for issuance under the Plan shall not be increased by (i) any shares
of Stock tendered or withheld or Award surrendered in connection with the
purchase of shares of Stock upon exercise of an Option as described in
Section 12.2, (ii) any shares of Stock deducted or delivered from an Award
payment in connection with the Company’s tax withholding obligations as
described in Section 19.3 or (iii) any shares of Stock purchased by the Company
with proceeds from option exercises.

 

5. EFFECTIVE DATE, DURATION AND AMENDMENTS

5.1. Effective Date.

The Plan’s original Effective Date is May 2, 2011.

5.2. Term.

The Plan shall terminate automatically ten (10) years after the original
Effective Date and may be terminated on any earlier date as provided in
Section 5.3.

5.3. Amendment and Termination of the Plan.

The Board may, at any time and from time to time, amend, suspend, or terminate
the Plan as to any shares of Stock as to which Awards have not been made. An
amendment shall be contingent on approval of the Company’s stockholders to the
extent stated by the Board, required by Applicable Laws or required by
applicable stock exchange listing requirements. No amendment will be made to the
no-repricing provisions of Section 3.5 or the option pricing provisions of
Section 8.1 without the approval of the Company’s stockholders. No amendment,
suspension, or termination of the Plan shall, without the consent of the
Grantee, impair rights or obligations under any Award theretofore awarded under
the Plan.

 

- 12 -



--------------------------------------------------------------------------------

6. AWARD ELIGIBILITY AND LIMITATIONS

6.1. Service Providers and Other Persons.

Subject to this Section 6, Awards may be made under the Plan to: (i) any Service
Provider, as the Board shall determine and designate from time to time and
(ii) any other individual whose participation in the Plan is determined to be in
the best interests of the Company by the Board.

6.2. Limitation on Shares of Stock Subject to Awards and Cash Awards

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act and the transition period under Treasury
Regulation Section 1.162-27(f)(2) has lapsed or does not apply:

(i) the maximum number of shares of Stock subject to Options or SARs that can be
granted under the Plan to any person eligible for an Award under Section 6 is
one million (1,000,000) in a calendar year; and

(ii) the maximum number of shares of Stock that can be granted under the Plan,
other than pursuant to an Option or SARs, to any person eligible for an Award
under Section 6 is one million (1,000,000) in a calendar year.

The preceding limitations in this Section 6.2 are subject to adjustment as
provided in Section 18.

6.3. Stand-Alone, Additional, Tandem and Substitute Awards.

Subject to Section 3.5, Awards granted under the Plan may, in the discretion of
the Board, be granted either alone or in addition to, in tandem with, or in
substitution or exchange for, any other Award or any award granted under another
plan of the Company, any Affiliate, or any business entity to be acquired by the
Company or an Affiliate, or any other right of a Grantee to receive payment from
the Company or any Affiliate. Such additional, tandem, and substitute or
exchange Awards may be granted at any time. Subject to Section 3.5, if an Award
is granted in substitution or exchange for another Award, the Board shall
require the surrender of such other Award in consideration for the grant of the
new Award. In addition, Awards may be granted in lieu of cash compensation,
including in lieu of cash amounts payable under other plans of the Company or
any Affiliate. Notwithstanding Section 8.1 and Section 9.1 but subject to
Section 3.5, the Option Price of an Option or the grant price of an SAR that is
a Substitute Award may be less than 100% of the Fair Market Value of a share of
Stock on the original date of grant; provided, that, the Option Price or grant
price is determined in accordance with the principles of Code Section 424 and
the regulations thereunder for any Incentive Stock Option and consistent with
Code Section 409A for any other Option or SAR.

 

7. AWARD AGREEMENT

Each Award granted pursuant to the Plan shall be evidenced by an Award
Agreement, in such form or forms as the Board shall from time to time determine.
Award Agreements granted from time to time or at the same time need not contain
similar provisions but shall be consistent

 

- 13 -



--------------------------------------------------------------------------------

with the terms of the Plan. Each Award Agreement evidencing an Award of Options
shall specify whether such Options are intended to be Non-qualified Stock
Options or Incentive Stock Options, and in the absence of such specification
such options shall be deemed Non-qualified Stock Options.

 

8. TERMS AND CONDITIONS OF OPTIONS

8.1. Option Price.

The Option Price of each Option shall be fixed by the Board and stated in the
Award Agreement evidencing such Option. Except in the case of Substitute Awards,
the Option Price of each Option shall be at least the Fair Market Value of a
share of Stock on the Grant Date; provided, however, that in the event that a
Grantee is a Ten Percent Stockholder, the Option Price of an Option granted to
such Grantee that is intended to be an Incentive Stock Option shall be not less
than one hundred ten percent (110%) of the Fair Market Value of a share of Stock
on the Grant Date. In no case shall the Option Price of any Option be less than
the par value of a share of Stock.

8.2. Vesting.

Subject to Sections 8.3 and 18.3, each Option granted under the Plan shall
become exercisable at such times and under such conditions as shall be
determined by the Board and stated in the Award Agreement. For purposes of this
Section 8.2, fractional numbers of shares of Stock subject to an Option shall be
rounded down to the next nearest whole number.

8.3. Term.

Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, upon the expiration of ten (10) years
from the date such Option is granted, or under such circumstances and on such
date prior thereto as is set forth in the Plan or as may be fixed by the Board
and stated in the Award Agreement relating to such Option; provided, however,
that in the event that the Grantee is a Ten Percent Stockholder, an Option
granted to such Grantee that is intended to be an Incentive Stock Option shall
not be exercisable after the expiration of five (5) years from its Grant Date.

8.4. Termination of Service.

Each Award Agreement shall set forth the extent to which the Grantee shall have
the right to exercise the Option following termination of the Grantee’s Service.
Such provisions shall be determined in the sole discretion of the Board, need
not be uniform among all Options issued pursuant to the Plan, and may reflect
distinctions based on the reasons for termination of Service.

8.5. Limitations on Exercise of Option.

Notwithstanding any other provision of the Plan, in no event may any Option be
exercised, in whole or in part, prior to the date the Plan is approved by the
stockholders of the Company as provided herein or after the occurrence of an
event referred to in Section 18 which results in termination of the Option.

 

- 14 -



--------------------------------------------------------------------------------

8.6. Method of Exercise.

Subject to the terms of Section 12 and Section 19.3, an Option that is
exercisable may be exercised by the Grantee’s delivery to the Company of notice
of exercise on any business day, at the Company’s principal office, on the form
specified by the Company and in accordance with any additional procedures
specified by the Board. Such notice shall specify the number of shares of Stock
with respect to which the Option is being exercised and shall be accompanied by
payment in full of the Option Price of the shares of Stock for which the Option
is being exercised plus the amount (if any) of federal and/or other taxes which
the Company may, in its judgment, be required to withhold with respect to an
Award.

8.7. Rights of Holders of Options.

Unless otherwise stated in the applicable Award Agreement, a Grantee or other
person holding or exercising an Option shall have none of the rights of a
stockholder (for example, the right to receive cash or dividend payments or
distributions attributable to the subject shares of Stock or to direct the
voting of the subject shares of Stock or to receive notice of any meeting of the
Company’s stockholders) until the shares of Stock covered thereby are fully paid
and issued to such Grantee or other person. Except as provided in Section 18, no
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date of such issuance.

8.8. Delivery of Stock Certificates.

Promptly after the exercise of an Option by a Grantee and the payment in full of
the Option Price with respect thereto, such Grantee shall be entitled to receive
such evidence of such Grantee’s ownership of the shares of Stock subject to such
Option as shall be consistent with Section 3.8.

8.9. Transferability of Options.

Except as provided in Section 8.10, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise an Option. Except as provided in
Section 8.10, no Option shall be assignable or transferable by the Grantee to
whom it is granted, other than by will or the laws of descent and distribution.

8.10. Family Transfers.

If authorized in the applicable Award Agreement or by the Board, in its sole
discretion, a Grantee may transfer, not for value, all or part of an Option
which is not an Incentive Stock Option to any Family Member. For the purpose of
this Section 8.10, a “not for value” transfer is a transfer which is (i) a gift,
(ii) a transfer under a domestic relations order in settlement of marital
property rights; or (iii) unless Applicable Laws do not permit such transfers, a
transfer to an entity in which more than fifty percent (50%) of the voting
interests are owned by Family Members (or the Grantee) in exchange for an
interest in that entity. Following a transfer under this Section 8.10, any such
Option shall continue to be subject to the same terms and conditions

 

- 15 -



--------------------------------------------------------------------------------

as were applicable immediately prior to transfer, and shares of Stock acquired
pursuant to the Option shall be subject to the same restrictions on transfer of
shares as would have applied to the Grantee. Subsequent transfers of transferred
Options are prohibited except to Family Members of the original Grantee in
accordance with this Section 8.10 or by will or the laws of descent and
distribution. The events of termination of Service of Section 8.4 shall continue
to be applied with respect to the original Grantee, following which the Option
shall be exercisable by the transferee only to the extent, and for the periods
specified, in Section 8.4.

8.11. Limitations on Incentive Stock Options.

An Option shall constitute an Incentive Stock Option only (i) if the Grantee of
such Option is an employee of the Company or any Subsidiary of the Company;
(ii) to the extent specifically provided in the related Award Agreement; and
(iii) to the extent that the aggregate Fair Market Value (determined at the time
the Option is granted) of the shares of Stock with respect to which all
Incentive Stock Options held by such Grantee become exercisable for the first
time during any calendar year (under the Plan and all other plans of the
Grantee’s employer and its Affiliates) does not exceed $100,000. Except to the
extent provided in the regulations under Code Section 422, this limitation shall
be applied by taking Options into account in the order in which they were
granted.

8.12. Notice of Disqualifying Disposition.

If any Grantee shall make any disposition of shares of Stock issued pursuant to
the exercise of an Incentive Stock Option under the circumstances provided in
Code Section 421(b) (relating to certain disqualifying dispositions), such
Grantee shall notify the Company of such disposition within ten (10) days
thereof.

 

9. TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

9.1. Right to Payment and Grant Price.

A SAR shall confer on the Grantee to whom it is granted a right to receive, upon
exercise thereof, the excess of (A) the Fair Market Value of one share of Stock
on the date of exercise over (B) the SAR Exercise Price as determined by the
Board. The Award Agreement for a SAR shall specify the SAR Exercise Price, which
shall be at least the Fair Market Value of one (1) share of Stock on the date of
grant. SARs may be granted in conjunction with all or part of an Option granted
under the Plan or at any subsequent time during the term of such Option, in
conjunction with all or part of any other Award or without regard to any Option
or other Award; provided that a SAR that is granted subsequent to the Grant Date
of a related Option must have a SAR Exercise Price that is no less than the Fair
Market Value of one share of Stock on the SAR Grant Date; provided further that
a Grantee may only exercise either the SAR or the Option with which it is
granted in tandem and not both.

9.2. Other Terms.

The Board shall determine at the date of grant or thereafter, the time or times
at which and the circumstances under which a SAR may be exercised in whole or in
part (including based

 

- 16 -



--------------------------------------------------------------------------------

on achievement of performance goals and/or future service requirements), the
time or times at which SARs shall cease to be or become exercisable following
termination of Service or upon other conditions, the method of exercise, method
of settlement, form of consideration payable in settlement, method by or forms
in which shares of Stock will be delivered or deemed to be delivered to
Grantees, whether or not a SAR shall be in tandem or in combination with any
other Award, and any other terms and conditions of any SAR.

9.3. Term.

Each SAR granted under the Plan shall terminate, and all rights thereunder shall
cease, upon the expiration of ten (10) years from the date such SAR is granted,
or under such circumstances and on such date prior thereto as is set forth in
the Plan or as may be fixed by the Board and stated in the Award Agreement
relating to such SAR.

9.4. Transferability of SARS.

Except as provided in Section 9.5, during the lifetime of a Grantee, only the
Grantee (or, in the event of legal incapacity or incompetency, the Grantee’s
guardian or legal representative) may exercise a SAR. Except as provided in
Section 9.5, no SAR shall be assignable or transferable by the Grantee to whom
it is granted, other than by will or the laws of descent and distribution.

9.5. Family Transfers.

If authorized in the applicable Award Agreement or by the Board, in its sole
discretion, a Grantee may transfer, not for value, all or part of a SAR to any
Family Member. For the purpose of this Section 9.5, a “not for value” transfer
is a transfer which is (i) a gift, (ii) a transfer under a domestic relations
order in settlement of marital property rights; or (iii) unless Applicable Laws
do not permit such transfers, a transfer to an entity in which more than fifty
percent (50%) of the voting interests are owned by Family Members (or the
Grantee) in exchange for an interest in that entity. Following a transfer under
this Section 9.5, any such SAR shall continue to be subject to the same terms
and conditions as were applicable immediately prior to transfer, and shares of
Stock acquired pursuant to a SAR shall be subject to the same restrictions on
transfer or shares as would have applied to the Grantee. Subsequent transfers of
transferred SARs are prohibited except to Family Members of the original Grantee
in accordance with this Section 9.5 or by will or the laws of descent and
distribution.

 

10. TERMS AND CONDITIONS OF RESTRICTED STOCK AND STOCK UNITS

10.1. Grant of Restricted Stock or Stock Units.

Awards of Restricted Stock or Stock Units may be made for consideration or no
consideration (other than the par value of the shares of Stock which shall be
deemed paid by past Service or, if so provided in the related Award Agreement or
a separate agreement, the promise by the Grantee to perform future Service to an
Applicable Entity).

 

- 17 -



--------------------------------------------------------------------------------

10.2. Restrictions.

At the time a grant of Restricted Stock or Stock Units is made, the Board may,
in its sole discretion, establish a period of time (a “restricted period”)
applicable to such Restricted Stock or Stock Units. Each Award of Restricted
Stock or Stock Units may be subject to a different restricted period. The Board
may in its sole discretion, at the time a grant of Restricted Stock or Stock
Units is made, prescribe restrictions in addition to or other than the
expiration of the restricted period, including the satisfaction of corporate or
individual performance objectives, which may be applicable to all or any portion
of the Restricted Stock or Stock Units as described in Section 14. Neither
Restricted Stock nor Stock Units may be sold, transferred, assigned, pledged or
otherwise encumbered or disposed of during the restricted period or prior to the
satisfaction of any other restrictions prescribed by the Board with respect to
such Restricted Stock or Stock Units.

10.3. Registration; Restricted Stock Certificates.

Pursuant to Section 3.7, to the extent that ownership of Restricted Stock is
evidenced by a book-entry registration or direct registration, such registration
shall be notated to evidence the restrictions imposed on such Award of
Restricted Stock under the Plan and the applicable Award Agreement. Subject to
Section 3.7 and the immediately following sentence, the Company may issue, in
the name of each Grantee to whom Restricted Stock have been granted, stock
certificates representing the total number of Restricted Stock granted to the
Grantee, as soon as reasonably practicable after the Grant Date. The Board may
provide in an Award Agreement that either (i) the Secretary of the Company shall
hold such certificates for the Grantee’s benefit until such time as the shares
of Restricted Stock are forfeited to the Company or the restrictions applicable
thereto lapse and such Grantee shall deliver a stock power to the Company with
respect to each certificate, or (ii) such certificates shall be delivered to the
Grantee, provided, however, that such certificates shall bear a legend or
legends that comply with the applicable securities laws and regulations and
makes appropriate reference to the restrictions imposed under the Plan and the
Award Agreement.

10.4. Rights of Holders of Restricted Stock.

Unless the Board otherwise provides in an Award Agreement, holders of Restricted
Stock shall have the right to vote such shares of Stock and the right to receive
any dividends declared or paid with respect to such shares of Stock. The Board
may provide that any dividends paid on Restricted Stock must be reinvested in
shares of Stock, which may or may not be subject to the same vesting conditions
and restrictions applicable to such Restricted Stock. All distributions, if any,
received by a Grantee with respect to Restricted Stock as a result of any stock
split, stock dividend, combination of stock, or other similar transaction shall
be subject to the restrictions applicable to the original Grant.

10.5. Rights of Holders of Stock Units.

10.5.1. Voting and Dividend Rights.

Holders of Stock Units shall have no rights as stockholders of the Company (for
example, the right to receive cash or dividend payments or distributions
attributable to the shares of Stock subject to such Stock Units, to direct the
voting of the shares of Stock subject to such Stock Units,

 

- 18 -



--------------------------------------------------------------------------------

or to receive notice of any meeting of the Company’s stockholders). The Board
may provide in an Award Agreement evidencing a grant of Stock Units that the
holder of such Stock Units shall be entitled to receive, upon the Company’s
payment of a cash dividend on its outstanding shares of Stock, a cash payment
for each Stock Unit held equal to the per-stock dividend paid on the shares of
Stock. Such Award Agreement may also provide that such cash payment will be
deemed reinvested in additional Stock Units at a price per unit equal to the
Fair Market Value of a share of Stock on the date that such dividend is paid.
Notwithstanding the foregoing, if a grantor trust is established in connection
with the Awards of Stock Units and shares of Stock are held in the grantor trust
for purposes of satisfying the Company’s obligation to deliver shares of Stock
in connection with such Stock Units, the Award Agreement for such Stock Units
may provide that such cash payment shall be deemed reinvested in additional
Stock Units at a price per unit equal to the actual price paid for each share of
Stock by the trustee of the grantor trust upon such trustee’s reinvestment of
the cash dividend received.

10.5.2. Creditor’s Rights.

A holder of Stock Units shall have no rights other than those of a general
creditor of the Company. Stock Units represent an unfunded and unsecured
obligation of the Company, subject to the terms and conditions of the applicable
Award Agreement.

10.6. Termination of Service.

Unless the Board otherwise provides in an Award Agreement or in writing after
the Award Agreement is issued, upon the termination of a Grantee’s Service, any
Restricted Stock or Stock Units held by such Grantee that have not vested, or
with respect to which all applicable restrictions and conditions have not
lapsed, shall immediately be deemed forfeited. Upon forfeiture of Restricted
Stock or Stock Units, the Grantee shall have no further rights with respect to
such Award, including but not limited to any right to vote Restricted Stock or
any right to receive dividends with respect to Restricted Stock or Stock Units.

10.7. Purchase of Restricted Stock and Shares of Stock Subject to Stock Units.

The Grantee shall be required, to the extent required by Applicable Laws, to
purchase the Restricted Stock or shares of Stock subject to vested Stock Units
from the Company at a Purchase Price equal to the greater of (i) the aggregate
par value of the shares of Stock represented by such Restricted Stock or Stock
Units or (ii) the Purchase Price, if any, specified in the Award Agreement
relating to such Restricted Stock or Stock Units. The Purchase Price shall be
payable in a form described in Section 12 or, in the discretion of the Board, in
consideration for past or future Services rendered to an Applicable Entity.

10.8. Delivery of Shares of Stock.

Upon the expiration or termination of any restricted period and the satisfaction
of any other conditions prescribed by the Board, the restrictions applicable to
Restricted Stock or Stock Units settled in shares of Stock shall lapse, and,
unless otherwise provided in the applicable Award Agreement, a book-entry or
direct registration or a stock certificate evidencing ownership of such shares
of Stock shall, consistent with Section 3.8, be issued, free of all such
restrictions, to the

 

- 19 -



--------------------------------------------------------------------------------

Grantee or the Grantee’s beneficiary or estate, as the case may be. Neither the
Grantee, nor the Grantee’s beneficiary or estate, shall have any further rights
with regard to a Stock Unit once the shares of Stock represented by the Stock
Unit has been delivered.

 

11. TERMS AND CONDITIONS OF UNRESTRICTED STOCK AWARDS AND OTHER EQUITY-BASED
AWARDS

The Board may, in its sole discretion, grant (or sell at par value or such other
higher purchase price determined by the Board) an Unrestricted Stock Award to
any Grantee pursuant to which such Grantee may receive shares of Stock free of
any restrictions (“Unrestricted Stock”) under the Plan. Unrestricted Stock
Awards may be granted or sold to any Grantee as provided in the immediately
preceding sentence in respect of past or, if so provided in the related Award
Agreement or a separate agreement, the promise by the Grantee to perform future
Service to an Applicable Entity or other valid consideration, or in lieu of, or
in addition to, any cash compensation due to such Grantee.

The Board may, in its sole discretion, grant Awards to Participants in the form
of Other Equity-Based Awards, as deemed by the Board to be consistent with the
purposes of the Plan. Awards granted pursuant to this Section 11 may be granted
with vesting, value and/or payment contingent upon the attainment of one or more
performance goals. The Board shall determine the terms and conditions of such
Awards at the date of grant or thereafter. Unless the Board otherwise provides
in an Award Agreement or in writing after the Award Agreement is issued, upon
the termination of a Grantee’s Service, any Other Equity-Based Awards held by
such Grantee that have not vested, or with respect to which all applicable
restrictions and conditions have not lapsed, shall immediately be deemed
forfeited. Upon forfeiture of Other Equity-Based Awards, the Grantee shall have
no further rights with respect to such Award.

 

12. FORM OF PAYMENT FOR OPTIONS AND RESTRICTED STOCK

12.1. General Rule.

Payment of the Option Price for the shares of Stock purchased pursuant to the
exercise of an Option or the Purchase Price for Restricted Stock shall be made
in cash or in cash equivalents acceptable to the Company.

12.2. Surrender of Shares of Stock.

To the extent the Award Agreement so provides, payment of the Option Price for
shares of Stock purchased pursuant to the exercise of an Option or the Purchase
Price for Restricted Stock may be made all or in part through the tender or
attestation to the Company of shares of Stock, which shall be valued, for
purposes of determining the extent to which the Option Price or Purchase Price
has been paid thereby, at their Fair Market Value on the date of exercise or
surrender, as applicable.

 

- 20 -



--------------------------------------------------------------------------------

12.3. Cashless Exercise.

With respect to an Option only (and not with respect to Restricted Stock), to
the extent permitted by law and to the extent the Award Agreement so provides,
payment of the Option Price for shares of Stock purchased pursuant to the
exercise of an Option may be made all or in part (i) by delivery (on a form
acceptable to the Board) by Grantee of an irrevocable direction to a licensed
securities broker acceptable to the Company to sell shares of Stock and to
deliver all or part of the sales proceeds to the Company in payment of the
Option Price and any withholding taxes described in Section 19.3, or, (ii) with
the consent of the Company, by the Grantee electing to have the Company issue to
Grantee only that number of shares of Stock equal in value to the difference
between the Option Price and the Fair Market Value of the shares of Stock
subject to the portion of the Option being exercised.

12.4. Other Forms of Payment.

To the extent the Award Agreement so provides and/or unless otherwise specified
in an Award Agreement, payment of the Option Price for shares of Stock purchased
pursuant to exercise of an Option or the Purchase Price for Restricted Stock may
be made in any other form that is consistent with Applicable Laws, regulations
and rules, including, without limitation, (a) Service to an Applicable Entity
and (b) net exercise.

 

13. TERMS AND CONDITIONS OF DIVIDEND EQUIVALENT RIGHTS

13.1. Dividend Equivalent Rights.

A Dividend Equivalent Right is an Award entitling the recipient to receive
credits based on cash distributions that would have been paid on the shares of
Stock specified in the Dividend Equivalent Right (or other award to which it
relates) if such shares of Stock had been issued to and held by the recipient. A
Dividend Equivalent Right may be granted hereunder to any Grantee, provided that
no Dividend Equivalent Rights may be granted in connection with, or related to,
an Award of Options or SARs. The terms and conditions of Dividend Equivalent
Rights shall be specified in the grant. Dividend equivalents credited to the
holder of a Dividend Equivalent Right may be paid currently or may be deemed to
be reinvested in additional shares of Stock, which may thereafter accrue
additional equivalents. Any such reinvestment shall be at Fair Market Value on
the date of reinvestment. Dividend Equivalent Rights may be settled in cash or
shares of Stock or a combination thereof, in a single installment or
installments, all determined in the sole discretion of the Board. A Dividend
Equivalent Right granted as a component of another Award may provide that such
Dividend Equivalent Right shall be settled upon exercise, settlement, or payment
of, or lapse of restrictions on, such other award, and that such Dividend
Equivalent Right shall expire or be forfeited or annulled under the same
conditions as such other award. A Dividend Equivalent Right granted as a
component of another Award may also contain terms and conditions different from
the terms and conditions of such other Award. A cash amount credited pursuant to
a Dividend Equivalent Right granted as a component of another Award which vests
or is earned based upon the achievement of performance goals shall not vest
unless such performance goals for such underlying Award are achieved.

 

- 21 -



--------------------------------------------------------------------------------

13.2. Termination of Service.

Except as may otherwise be provided by the Board either in the Award Agreement
or in writing after the Award Agreement is issued, a Grantee’s rights in all
Dividend Equivalent Rights or interest equivalents shall automatically terminate
upon the Grantee’s termination of Service for any reason.

 

14. TERMS AND CONDITIONS OF PERFORMANCE AWARDS AND ANNUAL INCENTIVE AWARDS

14.1. Grant of Performance Awards and Annual Incentive Awards.

Subject to the terms and provisions of the Plan, the Board, at any time and from
time to time, may grant Performance Awards and/or Annual Incentive Awards to a
Plan participant in such amounts and upon such terms as the Committee shall
determine.

14.2. Value of Performance Awards and Annual Incentive Awards.

Each Performance Award and Annual Incentive Award shall have an initial value
that is established by the Board at the time of grant. The Board shall set
performance goals in its discretion which, depending on the extent to which they
are met, will determine the value and/or number of Performance Awards that will
be paid out to the Plan participant.

14.3. Earning of Performance Awards and Annual Incentive Awards.

Subject to the terms of the Plan, after the applicable Performance Period has
ended, the holder of Performance Awards or Annual Incentive Awards shall be
entitled to receive payout on the value and number of the Performance Awards or
Annual Incentive Awards earned by the Plan participant over the Performance
Period, to be determined as a function of the extent to which the corresponding
performance goals have been achieved.

14.4. Form and Timing of Payment of Performance Awards and Annual Incentive
Awards.

Payment of earned Performance Awards and Annual Incentive Awards shall be as
determined by the Board and as evidenced in the Award Agreement. Subject to the
terms of the Plan, the Board, in its sole discretion, may pay earned Performance
Awards in the form of cash or in shares of Stock (or in a combination thereof)
equal to the value of the earned Performance Awards at the close of the
applicable Performance Period, or as soon as practicable after the end of the
Performance Period; provided that, unless specifically provided in the Award
Agreement pertaining to the grant of the Award, such payment shall occur no
later than the 15th day of the third month following the end of the calendar
year in which the Performance Period ends. Any shares of Stock may be granted
subject to any restrictions deemed appropriate by the Committee. The
determination of the Committee with respect to the form of payout of such Awards
shall be set forth in the Award Agreement pertaining to the grant of the Award.

 

- 22 -



--------------------------------------------------------------------------------

14.5. Performance Conditions.

The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Board. The Board may use such business criteria and
other measures of performance as it may deem appropriate in establishing any
performance conditions. If and to the extent required under Code Section 162(m),
any power or authority relating to an Award intended to qualify under Code
Section 162(m), shall be exercised by the Committee and not the Board.

14.6. Performance Awards or Annual Incentive Awards Granted to Designated
Covered Employees.

If and to the extent that the Board determines that a Performance or Annual
Incentive Award to be granted to a Grantee who is designated by the Committee as
likely to be a Covered Employee should constitute “qualified performance-based
compensation” for purposes of Code Section 162(m), the grant, exercise and/or
settlement of such Award shall be contingent upon achievement of pre-established
performance goals and other terms set forth in this Section 14.6.

14.6.1. Performance Goals Generally.

The performance goals for Performance or Annual Incentive Awards shall consist
of one or more business criteria and a targeted level or levels of performance
with respect to each of such criteria, as specified by the Committee consistent
with this Section 14.6. Performance goals shall be objective and shall otherwise
meet the requirements of Code Section 162(m) and regulations thereunder
including the requirement that the level or levels of performance targeted by
the Committee result in the achievement of performance goals being
“substantially uncertain.” The Committee may determine that such Awards shall be
granted, exercised and/or settled upon achievement of any one performance goal
or that two (2) or more of the performance goals must be achieved as a condition
to the grant, exercise and/or settlement of such Awards. Performance goals may
differ for Awards granted to any one Grantee or to different Grantees.

14.6.2. Timing For Establishing Performance Goals.

Performance goals shall be established not later than the earlier of (i) 90 days
after the beginning of any performance period applicable to such Awards and
(ii) the day on which twenty-five percent (25%) of any performance period
applicable to such Awards has expired, or at such other date as may be required
or permitted for “qualified performance-based compensation” under Code
Section 162(m).

14.6.3. Settlement of Awards; Other Terms.

Settlement of such Awards shall be in cash, shares of Stock, other Awards or
other property, in the discretion of the Committee. The Committee may, in its
discretion, reduce the amount of a settlement otherwise to be made in connection
with such Awards. The Committee shall specify the circumstances in which such
Performance or Annual Incentive Awards shall be

 

- 23 -



--------------------------------------------------------------------------------

paid or forfeited in the event of termination of Service by the Grantee prior to
the end of a performance period or settlement of Awards.

14.6.4. Performance Measures.

The performance goals upon which the payment or vesting of a Performance or
Annual Incentive Award to a Covered Employee that is intended to qualify as
Performance-Based Compensation shall be limited to the following Performance
Measures:

(a) net earnings or net income;

(b) operating earnings or Core Earnings (as defined in the management agreement
between the Company and the Manager, as amended from time to time);

(c) pretax earnings;

(d) earnings per share of stock;

(e) stock price, including growth measures and total stockholder return;

(f) earnings before interest and taxes;

(g) earnings before interest, taxes, depreciation and/or amortization;

(h) return measures, including return on assets, capital, investment, equity,
sales or revenue;

(i) cash flow, including operating cash flow, free cash flow, cash flow return
on equity and cash flow return on investment;

(j) expense targets;

(k) market share;

(l) financial ratios as provided in credit agreements of the Company and its
subsidiaries;

(m) working capital targets;

(n) completion of acquisitions of assets;

(o) completion of asset sales;

(p) revenues under management;

(q) funds from operations;

(r) distributions to stockholders; and

 

- 24 -



--------------------------------------------------------------------------------

(s) any combination of any of the foregoing business criteria.

Business criteria may be (but are not required to be) measured on a basis
consistent with U.S. Generally Accepted Accounting Principles.

Any Performance Measure(s) may be used to measure the performance of the
Company, its Subsidiaries, and/or its Affiliates as a whole or any business unit
of the Company, its Subsidiaries, and/or its Affiliates or any combination
thereof, as the Committee may deem appropriate, or any of the above Performance
Measures as compared to the performance of a group of comparable companies, or
published or special index that the Committee, in its sole discretion, deems
appropriate, or the Company may select Performance Measure (e) above as compared
to various stock market indices. The Committee also has the authority to provide
for accelerated vesting of any Award based on the achievement of performance
goals pursuant to the Performance Measures specified in this Section 14.

14.6.5. Evaluation of Performance.

The Committee may provide in any such Award that any evaluation of performance
may include or exclude any of the following events that occur during a
Performance Period: (a) asset write-downs; (b) litigation or claim judgments or
settlements; (c) the effect of changes in tax laws, accounting principles, or
other laws or provisions affecting reported results; (d) any reorganization and
restructuring programs; (e) extraordinary nonrecurring items as described in
Accounting Principles Board Opinion No. 30 and/or in management’s discussion and
analysis of financial condition and results of operations appearing in the
Company’s annual report to stockholders for the applicable year;
(f) acquisitions or divestitures; and (g) foreign exchange gains and losses. To
the extent such inclusions or exclusions affect Awards to Covered Employees that
are intended to qualify as Performance-Based Compensation, they shall be
prescribed in a form that meets the requirements of Code Section 162(m) for
deductibility.

14.6.6. Adjustment of Performance-Based Compensation.

Awards that are intended to qualify as Performance-Based Compensation may not be
adjusted upward. The Committee shall retain the discretion to adjust such Awards
downward, either on a formula or discretionary basis, or any combination as the
Committee determines.

14.6.7. Board Discretion.

In the event that applicable tax and/or securities laws change to permit Board
discretion to alter the governing Performance Measures without obtaining
stockholder approval of such changes, the Board shall have sole discretion to
make such changes without obtaining stockholder approval provided the exercise
of such discretion does not violate Code Sections 162(m) or 409A. In addition,
in the event that the Board determines that it is advisable to grant Awards that
shall not qualify as Performance-Based Compensation, the Board may make such
grants without satisfying the requirements of Code Section 162(m) and base
vesting on Performance Measures other than those set forth in Section 14.6.4.

 

- 25 -



--------------------------------------------------------------------------------

14.7. Status of Awards Under Code Section 162(m).

It is the intent of the Company that Awards under Section 14.6 granted to
persons who are designated by the Committee as likely to be Covered Employees
within the meaning of Code Section 162(m) and regulations promulgated thereunder
shall, if so designated by the Committee, constitute “qualified
performance-based compensation” within the meaning of Code Section 162(m) and
regulations thereunder. Accordingly, the terms of Section 14.6, including the
definitions of Covered Employee and other terms used therein, shall be
interpreted in a manner consistent with Code Section 162(m). If any provision of
the Plan or any agreement relating to such Awards does not comply or is
inconsistent with the requirements of Code Section 162(m), such provision shall
be construed or deemed amended to the extent necessary to conform to such
requirements.

 

15. TERMS AND CONDITIONS OF LONG-TERM INCENTIVE UNITS

LTIP Units are intended to be profits interests in the operating partnership
affiliated with the Company, if any (such operating partnership, if any, the
“Operating Partnership”), the rights and features of which, if applicable, will
be set forth in the agreement of limited partnership for the Operating
Partnership (the “Operating Partnership Agreement”). Subject to the terms and
provisions of the Plan and the Operating Partnership Agreement, the Board, at
any time and from time to time, may grant LTIP Units to Plan participants in
such amounts and upon such terms as the Board shall determine. LTIP Units must
be granted for service to the Operating Partnership.

15.1. Vesting.

Subject to Section 18, each LTIP Unit granted under the Plan shall vest at such
times and under such conditions as shall be determined by the Board and stated
in the Award Agreement.

 

16. PARACHUTE LIMITATIONS

If the Grantee is a “disqualified individual,” as defined in Code
Section 280G(c), then, notwithstanding any other provision of the Plan or of any
other agreement, contract, or understanding heretofore or hereafter entered into
by a Grantee with an Applicable Entity, except an agreement, contract, or
understanding that expressly addresses Code Section 280G or Code Section 4999
(an “Other Agreement”), and notwithstanding any formal or informal plan or other
arrangement for the direct or indirect provision of compensation to the Grantee
(including groups or classes of Grantees or beneficiaries of which the Grantee
is a member), whether or not such compensation is deferred, is in cash, or is in
the form of a benefit to or for the Grantee (a “Benefit Arrangement”), any right
to exercise, vesting, payment or benefit to the Grantee under the Plan shall be
reduced or eliminated:

(i) to the extent that such right to exercise, vesting, payment, or benefit,
taking into account all other rights, payments, or benefits to or for the
Grantee under the Plan, all Other Agreements, and all Benefit Arrangements,
would cause any exercise, vesting, payment or benefit to the Grantee under the
Plan to be considered a “parachute payment” within the meaning of Code
Section 280G(b)(2) as then in effect (a “Parachute Payment”) and

 

- 26 -



--------------------------------------------------------------------------------

(ii) if, as a result of receiving such Parachute Payment, the aggregate
after-tax amounts received by the Grantee from the Company under the Plan, all
Other Agreements, and all Benefit Arrangements would be less than the maximum
after-tax amount that could be received by the Grantee without causing any such
payment or benefit to be considered a Parachute Payment.

The Company shall accomplish such reduction by first reducing or eliminating any
cash payments (with the payments to be made furthest in the future being reduced
first), then by reducing or eliminating any accelerated vesting of Performance
Awards, then by reducing or eliminating any accelerated vesting of Options or
SARs, then by reducing or eliminating any accelerated vesting of Restricted
Stock or Stock Units, then by reducing or eliminating any other remaining
Parachute Payments.

 

17. REQUIREMENTS OF LAW

17.1. General.

No participant in the Plan will be permitted to acquire, or will have any right
to acquire, shares of Stock thereunder if such acquisition would be prohibited
by any share ownership limits contained in charter or bylaws or would impair the
Company’s status as a REIT. The Company shall not be required to offer, sell or
issue any shares of Stock under any Award if the offer, sale or issuance of such
shares of Stock would constitute a violation by the Grantee, any other
individual or entity exercising an Option, or any Applicable Entity of any
provision of any law or regulation of any governmental authority, including
without limitation any federal or state securities laws or regulations. If at
any time the Company shall determine, in its discretion, that the offering,
listing, registration or qualification of any shares of Stock subject to an
Award upon any securities exchange or under any governmental regulatory body is
necessary or desirable as a condition of, or in connection with, the offering,
issuance, sale or purchase of shares of Stock hereunder, no shares of Stock may
be offered, issued or sold to the Grantee or any other individual or entity
exercising an Option pursuant to such Award unless such offering, listing,
registration, qualification, consent or approval shall have been effected or
obtained free of any conditions not acceptable to the Company, and any delay
caused thereby shall in no way affect the date of termination of the Award.
Without limiting the generality of the foregoing, in connection with the
Securities Act, upon the exercise of any Option or any SAR that may be settled
in shares of Stock or the delivery of any shares of Stock underlying an Award,
unless a registration statement under such Act is in effect with respect to the
shares of Stock covered by such Award, the Company shall not be required to
offer, sell or issue such shares of Stock unless the Board has received evidence
satisfactory to it that the Grantee or any other individual or entity exercising
an Option or SAR or accepting delivery of such shares may acquire such shares of
Stock pursuant to an exemption from registration under the Securities Act. Any
determination in this connection by the Board shall be final, binding, and
conclusive. The Company may, but shall in no event be obligated to, register any
securities covered hereby pursuant to the Securities Act. The Company shall not
be obligated to take any affirmative action in order to cause the exercise of an
Option or a SAR or the issuance of shares of Stock pursuant to the Plan to
comply with any Applicable Laws. As to any jurisdiction that expressly imposes
the requirement that an Option (or SAR that may be settled in shares of Stock)
shall not be exercisable until the shares of Stock covered by such Option (or
SAR) are registered under the securities laws thereof or are exempt from such
registration, the exercise of

 

- 27 -



--------------------------------------------------------------------------------

such Option (or SAR) under circumstances in which the laws of such jurisdiction
apply shall be deemed conditioned upon the effectiveness of such registration or
the availability of such an exemption.

17.2. Rule 16b-3.

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Awards
pursuant to the Plan and the exercise of Options and SARs granted hereunder that
would otherwise be subject to Section 16(b) of the Exchange Act will qualify for
the exemption provided by Rule 16b-3 under the Exchange Act. To the extent that
any provision of the Plan or action by the Board does not comply with the
requirements of Rule 16b-3, it shall be deemed inoperative with respect to such
Awards to the extent permitted by Applicable Laws and deemed advisable by the
Board, and shall not affect the validity of the Plan. In the event that Rule
16b-3 is revised or replaced, the Board may exercise its discretion to modify
the Plan in any respect necessary to satisfy the requirements of, or to take
advantage of any features of, the revised exemption or its replacement.

 

18. EFFECT OF CHANGES IN CAPITALIZATION

18.1. Changes in Stock.

If the number of outstanding shares of Stock is increased or decreased or the
shares of Stock are changed into or exchanged for a different number or kind of
stock or other securities of the Company on account of any recapitalization,
reclassification, stock split, reverse stock split, spin-off, combination of
stock, exchange of stock, stock dividend or other distribution payable in
capital stock, or other increase or decrease in such stock effected without
receipt of consideration by the Company occurring after the Effective Date, the
number and kinds of shares of stock for which grants of Options and other Awards
may be made under the Plan, including, without limitation, the limits set forth
in Section 6.2, shall be adjusted proportionately and accordingly by the Company
in a manner deemed equitable by the Board. In addition, the number and kind of
shares for which Awards are outstanding shall be adjusted proportionately and
accordingly so that the proportionate interest of the Grantee immediately
following such event shall, to the extent practicable, be the same as
immediately before such event. Any such adjustment in outstanding Options or
SARs shall not change the aggregate Option Price or SAR Exercise Price payable
with respect to shares that are subject to the unexercised portion of an
outstanding Option or SAR, as applicable, but shall include a corresponding
proportionate adjustment in the Option Price or SAR Exercise Price per share.
The conversion of any convertible securities of the Company shall not be treated
as an increase in shares effected without receipt of consideration.
Notwithstanding the foregoing, in the event of any distribution to the Company’s
stockholders of securities of any other entity or other assets (including an
extraordinary dividend but excluding a non-extraordinary dividend of the
Company) without receipt of consideration by the Company, the Company shall, in
such manner as the Company deems appropriate, adjust (i) the number and kind of
shares subject to outstanding Awards and/or (ii) the exercise price of
outstanding Options and Stock Appreciation Rights to reflect such distribution.

 

- 28 -



--------------------------------------------------------------------------------

18.2. Reorganization in Which the Company Is the Surviving Entity Which Does not
Constitute a Change in Control.

Subject to Section 18.3, if the Company shall be the surviving entity in any
reorganization, merger, or consolidation of the Company with one or more other
entities which does not constitute a Change in Control, any Option or SAR
theretofore granted pursuant to the Plan shall pertain to and apply to the
securities to which a holder of the number of shares of Stock subject to such
Option or SAR would have been entitled immediately following such
reorganization, merger, or consolidation, with a corresponding proportionate
adjustment of the Option Price or SAR Exercise Price per share so that the
aggregate Option Price or SAR Exercise Price thereafter shall be the same as the
aggregate Option Price or SAR Exercise Price of the shares of Stock remaining
subject to the Option or SAR immediately prior to such reorganization, merger,
or consolidation. Subject to any contrary language in an Award Agreement
evidencing an Award, or in another agreement with the Grantee, or otherwise set
forth in writing, any restrictions applicable to such Award shall apply as well
to any replacement shares received by the Grantee as a result of the
reorganization, merger or consolidation. In the event of a transaction described
in this Section 18.2, Performance Awards shall be adjusted (including any
adjustment to the Performance Measures applicable to such Awards deemed
appropriate by the Committee) so as to apply to the securities that a holder of
the number of shares of Stock subject to the Performance Awards would have been
entitled to receive immediately following such transaction.

18.3. Change in Control in which Awards are not Assumed.

Except as otherwise provided in the applicable Award Agreement or in another
agreement with the Grantee, or as otherwise set forth in writing, upon the
occurrence of a Change in Control in which outstanding Options, SARs, Stock
Units, Dividend Equivalent Rights, LTIP Units, Restricted Stock, or other
Equity-Based Awards are not being assumed or continued:

(i) in each case with the exception of any Performance Award, all outstanding
Restricted Stock and LTIP Units shall be deemed to have vested, all Stock Units
shall be deemed to have vested and the shares of Stock subject thereto shall be
delivered, and all Dividend Equivalent Rights shall be deemed to have vested and
the shares of Stock subject thereto shall be delivered, immediately prior to the
occurrence of such Change in Control, and

(ii) either of the following two actions shall be taken:

(A) fifteen (15) days prior to the scheduled consummation of a Change in
Control, all Options and SARs outstanding hereunder shall become immediately
exercisable and shall remain exercisable for a period of fifteen (15) days, or

(B) the Board may elect, in its sole discretion, to cancel any outstanding
Awards of Options, Restricted Stock, Stock Units, and/or SARs and pay or
deliver, or cause to be paid or delivered, to the holder thereof an amount in
cash or securities having a value (as determined by the Board acting in good
faith), in the case of Restricted Stock or Stock Units, equal to the formula or
fixed price per share paid to holders of shares of Stock and, in the case of
Options or SARs, equal to the product of the number of shares of Stock subject
to the Option or SAR (the “Award Stock”) multiplied by the amount, if any, by
which (I) the formula or fixed price per share paid to

 

- 29 -



--------------------------------------------------------------------------------

holders of shares of Stock pursuant to such transaction exceeds (II) the Option
Price or SAR Exercise Price applicable to such Award Stock.

(iii) for Performance Awards denominated in Stock, Stock Units or LTIP Units, if
less than half of the Performance Period has lapsed, the Awards shall be
converted into Restricted Stock or Stock Units assuming target performance has
been achieved (or Unrestricted Stock if no further restrictions apply). If more
than half the Performance Period has lapsed, the Awards shall be converted into
Restricted Stock or Stock Units based on actual performance to date (or
Unrestricted Stock if no further restrictions apply). If actual performance is
not determinable, then Performance Awards shall be converted into Restricted
Stock or Stock Units assuming target performance has been achieved, based on the
discretion of the Committee (or Unrestricted Stock if no further restrictions
apply).

(iv) Other-Equity Based Awards shall be governed by the terms of the applicable
Award Agreement.

With respect to the Company’s establishment of an exercise window, (i) any
exercise of an Option or SAR during such fifteen (15)-day period shall be
conditioned upon the consummation of the event and shall be effective only
immediately before the consummation of the event, and (ii) upon consummation of
any Change in Control, the Plan and all outstanding but unexercised Options and
SARs shall terminate. The Board shall send notice of an event that will result
in such a termination to all individuals and entities who hold Options and SARs
not later than the time at which the Company gives notice thereof to its
stockholders.

18.4. Change in Control in which Awards are Assumed.

Except as otherwise provided in the applicable Award Agreement or in another
agreement with the Grantee, or as otherwise set forth in writing, upon the
occurrence of a Change in Control in which outstanding Awards are being assumed
or continued, the following provisions shall apply to such Award, to the extent
assumed or continued:

The Plan, Options, SARs, Stock Units, Restricted Stock and Other Equity-Based
Awards theretofore granted shall continue in the manner and under the terms so
provided in the event of any Change in Control to the extent that provision is
made in writing in connection with such Change in Control for the assumption or
continuation of the Options, SARs, Stock Units, Restricted Stock and Other
Equity-Based Awards theretofore granted, or for the substitution for such
Options, SARs, Stock Units, Restricted Stock and Other Equity-Based Awards for
new common stock options and stock appreciation rights and new common stock
units and restricted stock and other equity-based awards relating to the stock
of a successor entity, or a parent or subsidiary thereof, with appropriate
adjustments as to the number of shares (disregarding any consideration that is
not common stock) and option and stock appreciation rights exercise prices.

18.5. Adjustments.

Adjustments under this Section 18 related to shares of Stock or securities of
the Company shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. No fractional shares or other securities
shall be issued pursuant to any such

 

- 30 -



--------------------------------------------------------------------------------

adjustment, and any fractions resulting from any such adjustment shall be
eliminated in each case by rounding downward to the nearest whole share. The
Board shall determine the effect of a Change in Control upon Awards other than
Options, SARs, Stock Units and Restricted Stock, and such effect shall be set
forth in the appropriate Award Agreement. The Board may provide in the Award
Agreements at the time of grant, or any time thereafter with the consent of the
Grantee, for different provisions to apply to an Award in place of those
described in Sections 18.1, 18.2, 18.3 and 18.4. This Section 18 does not limit
the Company’s ability to provide for alternative treatment of Awards outstanding
under the Plan in the event of change in control events that do not constitute a
Change in Control.

18.6. No Limitations on Company.

The making of Awards pursuant to the Plan shall not affect or limit in any way
the right or power of the Company to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure or to merge,
consolidate, dissolve, or liquidate, or to sell or transfer all or any part of
its business or assets (including all or any part of the business or assets of
any Subsidiary or other Affiliate) or engage in any other transaction or
activity.

 

19. GENERAL PROVISIONS

19.1. Disclaimer of Rights.

No provision in the Plan or in any Award or Award Agreement shall be construed
to confer upon any individual or entity the right to remain in the employ or
service of any Applicable Entity, or to interfere in any way with any
contractual or other right or authority of the Applicable Entity either to
increase or decrease the compensation or other payments to any individual or
entity at any time, or to terminate any employment or other relationship between
any individual or entity and the Applicable Entity. In addition, notwithstanding
anything contained in the Plan to the contrary, unless otherwise stated in the
applicable Award Agreement, in another agreement with the Grantee, or otherwise
in writing, no Award granted under the Plan shall be affected by any change of
duties or position of the Grantee, so long as such Grantee continues to provide
Service. The obligation of the Company to pay any benefits pursuant to the Plan
shall be interpreted as a contractual obligation to pay only those amounts
described herein, in the manner and under the conditions prescribed herein. The
Plan and Awards shall in no way be interpreted to require the Company to
transfer any amounts to a third party director or otherwise hold any amounts in
trust or escrow for payment to any Grantee or beneficiary under the terms of the
Plan.

19.2. Nonexclusivity of the Plan.

Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable.

 

- 31 -



--------------------------------------------------------------------------------

19.3. Withholding Taxes.

Any Applicable Entity, as the case may be, shall have the right to deduct from
payments of any kind otherwise due to a Grantee any federal, state, or local
taxes of any kind required by law to be withheld with respect to the vesting of
or other lapse of restrictions applicable to an Award or upon the issuance of
any shares of Stock upon the exercise of an Option or pursuant to an Award. At
the time of such vesting, lapse, or exercise, the Grantee shall pay in cash to
the Applicable Entity, as the case may be, any amount that the Applicable Entity
may reasonably determine to be necessary to satisfy such withholding obligation;
provided that if there is a same-day sale of shares of Stock subject to an
Award, the Grantee shall pay such withholding obligation on the day on which
such same-day sale is completed. Subject to the prior approval of the Applicable
Entity, which may be withheld by the Applicable Entity, as the case may be, in
its sole discretion, the Grantee may elect to satisfy such obligations, in whole
or in part, (i) by causing the Applicable Entity to withhold shares of Stock
otherwise issuable to the Grantee or (ii) by delivering to the Applicable Entity
shares of Stock already owned by the Grantee. The shares of Stock so delivered
or withheld shall have an aggregate Fair Market Value equal to such withholding
obligations. The Fair Market Value of the shares of Stock used to satisfy such
withholding obligation shall be determined by the Applicable Entity as of the
date that the amount of tax to be withheld is to be determined. A Grantee who
has made an election pursuant to this Section 19.3 may satisfy his or her
withholding obligation only with shares of Stock that are not subject to any
repurchase, forfeiture, unfulfilled vesting, or other similar requirements. The
maximum number of shares of Stock that may be withheld from any Award to satisfy
any federal, state or local tax withholding requirements upon the exercise,
vesting, lapse of restrictions applicable to such Award or payment of shares of
Stock pursuant to such Award, as applicable, cannot exceed such number of shares
of Stock having a Fair Market Value equal to the minimum statutory amount
required by the Applicable Entity to be withheld and paid to any such federal,
state or local taxing authority with respect to such exercise, vesting, lapse of
restrictions or payment of shares of Stock. Notwithstanding Section 2.21 or this
Section 19.3, for purposes of determining taxable income and the amount of the
related tax withholding obligation pursuant to this Section 19.3, for any shares
of Stock subject to an Award that are sold by or on behalf of a Grantee on the
same date on which such shares may first be sold pursuant to the terms of the
related Award Agreement, the Fair Market Value of such shares shall be the sale
price of such shares on such date (or if sales of such shares are effectuated at
more than one sale price, the weighted average sale price of such shares on such
date), so long as such Grantee has provided the Applicable Entity, or its
designee or agent, with advance written notice of such sale.

19.4. Captions.

The use of captions in the Plan or any Award Agreement is for the convenience of
reference only and shall not affect the meaning of any provision of the Plan or
such Award Agreement.

19.5. Other Provisions.

Each Award granted under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Board, in its sole
discretion.

 

- 32 -



--------------------------------------------------------------------------------

19.6. Number and Gender.

With respect to words used in the Plan, the singular form shall include the
plural form, the masculine gender shall include the feminine gender, etc., as
the context requires.

19.7. Severability.

If any provision of the Plan or any Award Agreement shall be determined to be
illegal or unenforceable by any court of law in any jurisdiction, the remaining
provisions hereof and thereof shall be severable and enforceable in accordance
with their terms, and all provisions shall remain enforceable in any other
jurisdiction.

19.8. Governing Law.

The validity and construction of the Plan and the instruments evidencing the
Awards hereunder shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Maryland, other than any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of the Plan and the instruments evidencing the Awards granted
hereunder to the substantive laws of any other jurisdiction.

19.9. Section 409A of the Code.

The Company intends to comply with Code Section 409A, or an exemption to Code
Section 409A, with regard to Awards hereunder that constitute nonqualified
deferred compensation within the meaning of Code Section 409A. To the extent
that the Company determines that a Grantee would be subject to the additional
twenty percent (20%) tax imposed on certain nonqualified deferred compensation
plans pursuant to Code Section 409A as a result of any provision of any Award
granted under the Plan, such provision shall be deemed amended to the minimum
extent necessary to avoid application of such additional tax. The nature of any
such amendment shall be determined by the Board.

 

- 33 -



--------------------------------------------------------------------------------

To record the adoption of the amended and restated Plan by the Board on March 6,
2012, the Company has caused its authorized officer to execute the Plan.

 

COLONY FINANCIAL, INC. By:  

/s/ Ronald Sanders

Title:   Chief Legal Officer and Secretary

 

- 34 -